Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 16




                                                    XXXXXXXXX
                                                    20-8094-DLB
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 7 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 8 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 9 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 10 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 11 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 12 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 13 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 14 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 15 of 16
Case 9:20-mj-08094-DLB Document 1 Entered on FLSD Docket 02/27/2020 Page 16 of 16
